Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Whittenberger, Registration No. 52,356, on 29 October 2021.

The application has been amended as follows: 
To claim 1: 
Delete: “of a storage object” on line 4 of the claim. 
Delete: “of the storage object” on line 10 of the claim. 
Delete: “of the storage object” on lines 16-17 of the claim. 
Delete: “of the storage object” on lines 17-18 of the claim. 
Delete claim 7.
To claim 8: 
Delete: “of a storage object” on line 7 of the claim. 
Delete: “of the storage object” on line 13 of the claim. 
Delete: “of the storage object” on lines 19-20 of the claim. 
Delete: “of the storage object” on lines 20-21 of the claim. 
Delete claim 14.
To claim 15: 
Delete: “of a storage object” on line 5 of the claim. 
Delete: “of the storage object” on line 11 of the claim. 
Delete: “of the storage object” on lines 17-18 of the claim.
Delete: “of the storage object” on lines 18-19 of the claim. 
Delete claim 20. 


Allowable Subject Matter
Claims 1-6, 8-13, and 15-19 are allowed as amended by Examiner’s amendment.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record US Patent No. US 7,836,271 B1 (Dalal) teaches creating a storage object comprised of other storage objects, which may be RAID type objects. Dalal further teaches that the overarching storage object may be created by aggregating already existing storage objects [Col 6: lines 1-11] [Col 8: lines 1-35]. Dalal teaches that the aggregation is accomplished by allocating the pre-existing (underlying) objects to the overarching object by creating a description of the underlying objects that maps the underlying objects to the overarching object [Col 8: lines 1-35]. However, unlike the claimed invention, the prior art does not teach, “obtaining, from the first storage object, the first identifier corresponding to the first disk slice used to compose the first storage object; obtaining, from the second storage object, the second identifier corresponding to the second disk slice used to compose the second storage object” such that the identifiers may be used for “determining, from the first identifier corresponding to the first disk slice used to compose the first storage object and the second identifier corresponding to the second disk slice used to compose the second storage object, a number of disk slices required to be selected from a disk slice pool to . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404. The examiner can normally be reached Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139